Title: From James Madison to Anthony Merry, 11 November 1805 (Abstract)
From: Madison, James
To: Merry, Anthony


          § To Anthony Merry. 11 November 1805, Department of State. “I beg leave to trouble with Duplicate Copies of a Document concerning James Gunnill, who appears to have been lately impressed into the British Ship of War Cambrian, which is supposed to be at this time on the American Coast, or at Halifax, to which is added the Copy of a letter from the said Gunnell to General Mason of George Town; and to ask the Interposition of your good offices, to procure the Release of this man, whose Citizenship is fully proved by the Document alluded to.”
        